United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL LAW ENFORCEMENT TRAINING
CENTER, Glynco, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1194
Issued: November 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 7, 2019 appellant filed a timely appeal from an April 29, 2019 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $3,109.86 for the period February 3 through
March 2, 2019, for which she was not at fault; and (2) whether OWCP abused its discretion by
denying waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 23, 2015 appellant, then a 51-year-old training technician, filed a traumatic
injury claim (Form CA-1) alleging that while in the performance of duty on November 18, 2015,
she experienced a slightly swollen and sore left knee as a result of banging her left knee against
the side of her computer desk. OWCP accepted the claim for contusion, initial encounter, sprain,
initial encounter, effusion, and other specified arthritis of the left knee.
On May 8, 2018 appellant filed a claim for a schedule award (Form CA-7).
By decision dated November 5, 2018, OWCP granted appellant a schedule award for 12
percent permanent impairment of the left leg. The award covered a period of 34.56 weeks from
June 15, 2018 through February 11, 2019, plus a fraction of a day. Appellant’s weekly pay of
$1,116.94 was multiplied by her augmented compensation rate of 66 2/3 percent for employees
with no eligible dependents, yielding a weekly compensation rate of $744.63. After cost-of-living
adjustments, the weekly compensation was increased to $776.25 per week, totaling $3,105.00 in
continuing payments every four weeks.
In a manual adjustment form, OWCP documented that it paid appellant an additional sum
of $3,109.86 for the period February 3 through March 2, 2019 after her schedule award
compensation ended. Copies of fiscal worksheets were provided.
By notice dated March 28, 2019, OWCP informed appellant of its preliminary
determination that an overpayment of compensation in the amount of $3,109.86 had been created
for the period February 3 through March 2, 2019. It explained that the overpayment occurred
because a computer system error continued to make an additional schedule award payment on
March 2, 2019 after the period of the schedule award had ended. OWCP found that appellant was
not at fault in the creation of the overpayment because she received a compensation payment
deposited by electronic funds transfer (EFT) and less than 30 days had elapsed since the EFT
deposit was made, which did not allow her ample time to receive and review a statement from her
financial institution showing the details of the improper payment. Specifically, it noted that on
March 2, 2019 she received a payment by direct deposit for the period February 3 through
March 2, 2019. However, 30 days had not passed since the EFT deposit was made and, therefore,
she would not have been reasonably aware of receiving the payment as of that day. OWCP advised
appellant that she could submit evidence challenging the fact, amount, or fault finding and request
waiver of recovery of the overpayment. Additionally, it informed her that, within 30 days, she
could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing. OWCP requested that appellant complete an enclosed overpayment
recovery questionnaire (Form OWCP-20) and submit supporting financial documentation.
In an overpayment action request signed April 9, 2019, appellant checked a box requesting
a final decision based on written evidence. She also requested waiver of recovery of the
overpayment as repayment would be against equity and good conscience and result in financial
loss.
Appellant submitted a Form OWCP-20 completed on April 9, 2019, in which she listed
monthly income of $3,092.00, monthly expenses of $3,375.00, and assets of $100.12.

2

By decision dated April 29, 2019, OWCP finalized the preliminary overpayment
determination that appellant received an overpayment of compensation in the amount of $3,109.86
because she received an additional schedule award payment for the period February 3 through
March 2, 2019, and that she was not at fault in the creation of the overpayment. It denied waiver
of recovery of the overpayment as there was no evidence to support that recovery of the
overpayment would defeat the purpose of FECA or be against equity and good conscience. OWCP
noted that appellant had not submitted financial documentation in support of her completed Form
OWCP-20. Therefore, it set repayment at $100.00 per month.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. Section 20 C.F.R. § 10.404
provides that compensation is awarded for specified periods of time for the permanent loss or loss
of use of certain members.4
OWCP’s procedures provide that an overpayment is created when a schedule award
expires, but compensation continues to be paid.5
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision regarding whether OWCP
properly determined that appellant received an overpayment of compensation in the amount of
$3,109.86 for the period February 3 through March 2, 2019, for which she was not at fault.
OWCP granted appellant a schedule award for 12 percent permanent impairment of the left
leg on November 5, 2018 for the period June 15, 2018 through February 11, 2019 plus a fraction
of a day, for a total of 34.56 weeks. The evidence of record establishes that on March 2, 2019 she
received a schedule award payment for the period February 3 through March 2, 2019.
Consequently, the payment appellant received from OWCP for the period after February 11, 2019,
the date the schedule award expired, constituted an overpayment of compensation.6 The Board
accordingly affirms OWCP’s finding of fact of overpayment.

2

Id.

3

20 C.F.R. § 10.404.

4

Id. Effective May 1, 2009, OWCP began determining schedule awards in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009); Federal (FECA) Procedure Manual,
Part 2 – Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6 (March 2017); see also Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010); A.B., Docket No. 18-0922 (issued January 3,
2019); E.V., Docket No. 17-2026 (issued July 11, 2018).
5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1f (1)(i) (September 2018).
6

A.B., Docket No. 18-0922 (issued January 3, 2019); R.S., Docket No. 17-1985 (issued March 23, 2018).

3

With regard to the amount and period of the overpayment, OWCP found an overpayment
of compensation in the amount of $3,109.86 for the period February 3 through March 2, 2019.
The Board finds, however, with regard to the period of the overpayment, that the record
reflects that, based on the November 5, 2018 schedule award decision, appellant was entitled to
receive schedule award compensation through February 11, 2019. OWCP did not exempt the
period February 3 through 11, 2019 during which she was entitled to receive a schedule award
payment from its overpayment calculation. Therefore, the Board finds that the period and amount
of the overpayment have not been established.
The Board will set aside OWCP’s finding regarding the period and amount of the
overpayment. The case will be remanded for OWCP to properly calculate the period and amount
of the overpayment of compensation. Following this and other such further development as it
deems necessary, OWCP shall issue a de novo decision.

4

CONCLUSION
The Board finds that OWCP correctly determined the fact of overpayment of
compensation. The Board further finds, however, that the period and amount of the overpayment
are not in posture for a decision.7
ORDER
IT IS HEREBY ORDERED THAT the April 29, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part. The case is remanded for further
action consistent with this decision of the Board.
Issued: November 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

In light of the Board’s disposition as to Issue 1, Issue 2 is rendered moot.

5

